Citation Nr: 1233042	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-27 496	)	DATE
	)  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left ankle lateral instability with history of multiple sprains and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued in June 2007 by the RO in Montgomery, Alabama.  The Montgomery, Alabama, RO currently has jurisdiction over the Veteran's claims file.

In April 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  Additional evidence was received in August 2012 without a waiver of RO consideration; however, as the Board's decision is fully favorable to the Veteran, no prejudice results to him in the Board considering it in the first instance.

The Board notes that the RO reopened the Veteran's claim of entitlement to service connection for a right knee disorder in the June 2007 rating decision and the July 2008 statement of the case and denied it on the merits.  However, prior to consideration of the Veteran's claim on the merits, the Board is required to consider the issue of finality, and as such, the issue has been characterized as shown on the first page of this decision.  See 38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as the Board's determination as to finality is favorable to the Veteran and consistent with the RO's actions, he is not prejudiced by the Board's actions herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).



FINDINGS OF FACT

1.  A rating decision issued in July 2005 denied the Veteran's claim for service connection for a right knee disorder as secondary to his service-connected left ankle lateral instability with history of multiple sprains.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

2.  Evidence added to the record since the final July 2005 denial is neither cumulative nor redundant of the evidence of record at the time of the decision.  This new evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection of a right knee disorder and therefore raises a reasonable possibility of substantiating the claim of service connection.

3.  The Veteran's osteoarthritis of the right knee was aggravated by his service-connected left ankle lateral instability with history of multiple sprains.


CONCLUSIONS OF LAW

1. The July 2005 RO rating decision that denied service connection for a right knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005) [(2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Osteoarthritis of the right knee is proximately due to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for osteoarthritis of the right knee is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

In documents of record, the Veteran contends that his right knee disorder is secondary to his service-connected left ankle lateral instability with multiple sprains.  Namely, he asserts that the left ankle lateral instability has caused a number of falls during which his right knee has been injured, resulting in his current diagnosis of severe progressive osteoarthritis.  Therefore, the Veteran claims that service connection is warranted for such right knee disorder.

A review of the record reveals that the Veteran's claim of entitlement to secondary service connection for a right knee disorder was initially denied in a July 2005 rating decision.  At the time of such decision, the RO considered the Veteran's service treatment records, VA treatment records, and a May 2005 VA examination.  The RO determined that service connection was not warranted for the Veteran's claimed right knee disorder, which was noted to have been diagnosed as medial facet or patellar arthritis of the knee, as the May 2005 VA examiner determined that to claim that such disorder was the direct and proximate result of his service-connected left ankle condition was speculative in nature and did not rise to the level of reasonable medical certainty or likelihood.  He further stated that it was more likely that the Veteran's morbid obesity had more of an adverse impact on his right knee over the years than from the problems related to the left ankle.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal.

First, with regard to the issue of finality, the Board notes that rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not appeal the July 2005 rating decision that initially denied his right knee disorder claim and thus, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right knee disorder was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Next, the Board observes that where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  Under the provisions of 38 C.F.R. § 3.156(a) currently in effect, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The prior evidence considered in the final July 2005 denial consisted of: the Veteran's service treatment records, VA treatment records dated prior to July 2005, and a May 2005 VA examination.  The basis of the final denial was the failure to establish that the Veteran's right knee disorder was the direct and proximate result of his service-connected left ankle condition.

Since the July 2005 rating decision, new evidence added to the record consists of: VA and private treatment records dated after July 2005, a July 2011VA examination report, statements from the Veteran, and hearing testimony.  Such evidence is new in that it was not previously of record at the time of the prior final denial.  Additionally, as will be explained in detail below, the Board finds that it is material because it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of entitlement to secondary service connection for a right knee disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.

In particular, the new evidence addresses the unestablished fact of whether a right knee disorder is caused or aggravated by the service-connected left ankle disability.  Significantly, the July 2011 VA examination is the first instance since 2005 of an examining physician opining on a nexus between the Veteran's right knee disorder and his service-connected left ankle disability.  Further, the newly submitted 2012 VA medical records reflect the Veteran's physician's opinion that his progressive osteoarthritis in the right knee was contributed to and accelerated by his service-connected left ankle disability.  Finally, the Veteran's newly submitted statements and lay testimony assert that his right knee disorder is caused by his service-connected left ankle disability.  This evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

The newly submitted evidence also demonstrates additional right knee diagnoses.  Specifically, the newly received private treatment records show a torn meniscus that led to an October 2006 arthroscopic surgery.  Additionally, the VA examiner who evaluated the Veteran in July 2011 diagnosed degenerative joint disease in the right knee with mild functional limitation.  Further, VA treatment records dated between May 2012 and July 2012 include x-rays of the right knee which show moderately advanced degenerative arthritis in that knee with extreme medial joint space narrowing; diagnosis of severe osteoarthritis of the right knee (bone on bone); and treatment of the right knee including prescription of Synvisc-One injections, a cane, knee braces, menthol methyl salicylate cream, and an anti-inflammatory.

As such, since the July 2005 rating decision, the treatment records, examination, and lay statements submitted tend to establish the Veteran's current disability.  Further, the Veteran's statements and the 2012 VA treatment records attest to a nexus between the current disability and the service-connected disability.  Therefore, the newly received evidence relates to unestablished facts necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.

Based on the foregoing, the Board finds that the evidence received subsequent to the July 2005 rating decision is new and material and, as such, the Veteran's claim of entitlement to secondary service connection for a right knee disorder is reopened for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In this regard, the Board notes that the RO reopened the Veteran's claim in the June 2007 rating decision and the July 2008 statement of the case and denied it on the merits.  Moreover, the Board herein grants the Veteran's claim.  Therefore, he is not prejudiced by the Board's actions herein.  See Bernard, supra.

As indicated previously, the Veteran claims that his right knee disorder is caused or aggravated by his service-connected left ankle lateral instability with history of multiple sprains.  The Board notes that the Veteran does not allege, nor does the record reflect, that he first manifested a right knee disorder during service or that such is otherwise related to service on a direct basis.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of a right knee disorder. Rather, the Veteran has claimed that he currently has a right knee disorder as a result of his service-connected left ankle lateral instability with history of multiple sprains.  See Robinson v. Shinseki, 557 F.3d 1355, 1361   (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability 

(but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in November 2006, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has established that a current disability exists, namely osteoarthritis of the right knee.  In this regard, private treatment records show diagnoses of arthritis in the right knee going back to 1999.  Private treatment records from the Orthopedic Group in Mobile (the Group) show that in October 2006 the Veteran underwent arthroscopic surgery after an MRI interpretation confirmed a meniscal tear.  Additionally, the  VA examiner who evaluated the Veteran in July 2011 diagnosed degenerative joint disease in the right knee with mild functional limitation.  VA treatment records dated from May 2012 through July 2012 include x-rays of the right knee taken in June 2012, which show moderately advanced degenerative arthritis in that knee with extreme medial joint space narrowing.  Upon review of these x-rays, VA orthopedist Dr. S. diagnosed bilateral severe osteoarthritis of the 

knee, worse on the right (bone on bone).  As such, the Board finds that the Veteran has a current diagnosis of osteoarthritis of the right knee. 

The Board further notes that the Veteran is currently service-connected for left ankle lateral instability with history of multiple sprains.  Therefore, the remaining inquiry is whether such service-connected disability caused or aggravated the Veteran's osteoarthritis of the right knee.

In this regard, the Veteran testified at his hearing that, in the Spring of 2006, he stepped on an uneven spot when mowing his yard and the instability of his left ankle caused his ankle to give out, which in turn caused his right knee to twist.  He further stated that his left ankle instability had caused him to fall many times, and it was not uncommon for his knee to be hurt in those falls.  However, this particular fall resulted in pain that he characterized as worse than normal arthritis pain, and it was the first time he felt it was necessary to seek treatment.  

As a lay person, the Veteran is competent to testify with respect to right knee pain, swelling, locking up, and giving out, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  His testimony is corroborated by his current treatment records, which reflect corresponding symptomatology and diagnoses.  The medical evidence also contains several reports of the type of falls described by the Veteran.  As such, the Board considers his assertions to be credible.  Caluza, 7 Vet. App. at 498.  Nevertheless, as a lay person without apparent clinical expertise, the Veteran is not competent to provide a probative opinion on a complex medical matter, such as the etiology of his right knee disorder.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, the Veteran's contentions, standing alone, are insufficiently probative to establish that his right knee disorder was caused or aggravated by his service-connected left ankle disorder.

In April 2005, prior to the principal fall at issue in this claim, one of the Veteran's private physicians with the Group, Dr. G.R. diagnosed hypertrophic arthritis of the knees bilaterally.  Dr. G.R. noted that the Veteran reported a history of lateral instability in the left ankle which had caused recurrent falls on the knees aggravating his knee pain.  The physician went on to note,

He is Service related for his ankle instability and wants to know whether his back and knee arthritis [are] related to his ankle instability. . . . I told him that his . . . hypertrophic arthritis of the knees would have been present regardless of his multiple falls but could have been aggravated by his falls.

Dr. G.R.'s statement can be construed as an opinion that the Veteran's right knee pain could have been aggravated by his multiple falls, but it does not state whether it is as likely as not that the aggravation was connected to his left ankle lateral instability.  The Board notes that this is a treatment note, and not a medical opinion paired with a thorough evaluation.  To the extent that it fails to conclusively address the etiology of the Veteran's right knee disorder, the Board considers the opinion to be speculative in nature and, thus, of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, this note pre-dates the fall of 2006, resultant surgery, and the last seven years of medical history, reducing its probative value further to the point that it is essentially non-probative.

In May 2005, the Veteran underwent a VA examination for evaluation of his right knee for the purposes of secondary service connection.  The examiner reviewed the claims file and interviewed and examined the Veteran.  He noted a reported fall in December 1997 wherein the left ankle twisted, causing the Veteran to hit his right knee and left elbow.  The medical records showed that the treating physician did not feel an x-ray of the knee was indicated after that fall.  In 1999, x-rays showed some medial facet or patellar arthritis in the right knee.  The examiner concluded that the claim that the knee disorder was "the direct and proximate result of the service-connected left ankle condition with resultant falls [was] speculative in nature and [did] not rise to the level of reasonable medical certainty or as likely as not."  He noted that the Veteran had been diagnosed with morbid obesity and felt that it was likely that the excess body weight has had more of an adverse impact upon the knee over the years than any ankle-related problem.  Supported by this rationale, the Board finds that the 2005 VA examiner's medical opinion is entitled to probative weight.  However, as this report pre-dates the fall of 2006, knee surgeries, and the last seven years of medical history (including additional falls), the Board finds it entitled to significantly less weight than the more recent evaluations.

A year and a half later, the Group treatment records include the following November 2006 notation by Dr. B.:

[The Veteran] wanted me to put in the records that he thinks that he twisted his knee...as a result of an ankle injury.  The ankle injury is related to a VA claim so he thinks that his knee is related to the VA claim.  I have no clue whether or not this is truly what happened but I will put it in the records as the patient requested.

In his hearing testimony, the Veteran recounts this incident and his testimony is consistent with asking Dr. B. to make such a note.  This treatment note reveals that Dr. B. has no opinion regarding the nexus between the left ankle instability and a right knee disorder.  As it offers no conclusion, judgment, or rationale, it cannot be construed as a medical opinion.  See Nieves- Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet.App. at 124.  Accordingly, the Board affords it no probative weight.

The VA examiner who evaluated the Veteran in 2011 opined that it was less likely than not that the current right knee disorder was caused by or a result of the service-connected left ankle disability.  This opinion was based on an interview with the Veteran, record review, two x-rays, and a full examination.  The Board notes that the most recent treatment records available to the examiner were dated through November 2009.  The examiner noted a medical history of multiple objective findings since 2000 confirming chronic left ankle instability and physical therapy to strengthen that ankle.  He noted that the medical record showed the Veteran's report of a fall in Spring 2006 due to left ankle instability causing right knee trauma; however the first evaluation of the right knee did not take place until September 2006, several months later.  The September 2006 x-ray studies showed mild arthritic changes, and the MRI showed a torn medial meniscus, chrondromalacia of the patella, and a small to moderate joint effusion.  These findings resulted in the October 2006 arthroscopic surgery.  The Veteran reported using a single prong cane on the right side, and the examiner observed a slight limp on the right.  The examiner provided a rationale for his opinion.  First, he stated that as the knee was not evaluated close in time to the reported fall, the cause or nature of the right knee injury could not be confirmed.  Further, the examiner noted that despite the Veteran's claims, there were no objective medical findings showing any connection between his right knee condition and the left ankle instability.  Based on the foregoing, the Board finds that this medical opinion is entitled to great probative weight.

Based on the preceding, the Board finds that the probative evidence fails to demonstrate that the Veteran's service-connected left ankle disability caused his right knee osteoarthritis.  However, the newly received 2012 VA treatment records include an opinion that such service-connected disability aggravated his right knee disorder.

Specifically, in May 2012, Dr. S. noted the Veteran's history of an unstable left ankle causing him to fall in 2006 and twist his right knee, after which he had a torn meniscus and arthroscopic surgery with a partial meniscectomy.  The Veteran reported that his latest fall occurred a few months ago, and described the left ankle giving way, causing injury to the right knee.  Since that fall, the right knee had been continually painful, aggravated by standing and walking.  Dr. S. commented that the Veteran's recurrent falls from the ankle giving way seem to be what is causing him to injure his knees.

In June 2012,  Dr. S. stated that the Veteran had lateral instability of his left ankle, which he noted was service-related, caused the Veteran to fall frequently.  Dr. S noted that the Veteran injured his right knee, resulting in meniscal surgery in or around 2006, which was related to the unstable ankle giving way.

In July 2012, Dr. S. recounted the Veteran's history of ankle-related falls and noted that, following the right knee surgery, the Veteran developed progressive pain and progressive osteoarthritis in the right knee.  Dr. S. concluded that it was as likely as not that the left ankle giving way and causing him to fall and injure the right knee contributed to and accelerated the development of the arthritis in the right knee.   

The Board finds that Dr. S's opinion was based on multiple interviews with the Veteran, three examinations, and two sets of x-rays.  Moreover, he noted the Veteran's medical history of left ankle instability and falls due to that instability causing right knee trauma and eventually surgery.  Dr. S. provided a rationale for his opinion, tracing the cause-and-effect history of the left ankle instability, multiple falls, knee injury and surgery, progressive pain and osteoarthritis.  Therefore, the Board finds that this medical opinion is entitled to great probative weight.

As such, the Board finds that, based on the fully weighted and most recent positive nexus opinion of Dr. S. and the Veteran's credible and competent lay testimony, his service-connected left ankle lateral instability with history of multiple sprains aggravated his osteoarthritis of the right knee.  Therefore, service connection for such disorder on a secondary basis is warranted.

The Board notes in passing that although 38 C.F.R. §3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. §3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a right knee disorder, claimed as secondary to service-connected left ankle lateral instability with history of multiple sprains, is granted.   

Service connection for osteoarthritis of the right knee, claimed as secondary to service-connected left ankle lateral instability with history of multiple sprains, is granted.   



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


